Exhibit 10.2

Execution Version





SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO SECURITY AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”), dated as of April 29, 2015, is by and among
CARROLS RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower party hereto (collectively, the “Guarantors”), the
Lenders party hereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, (i) the Borrower, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain Credit Agreement dated as of May 30, 2012 (as
amended by that certain First Amendment to Credit Agreement dated as of December
19, 2014 and as may be further amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”) and (ii) the
Borrower, the Guarantors and the Administrative Agent are parties to that
certain Security Agreement dated as of May 30, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Security
Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement and the Security Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit Agreement
and to the Security Agreement, in accordance with and subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Engagement Letter” shall mean the letter agreement dated April 14, 2015,
addressed to the Borrower from Wells Fargo and WFS, as amended, modified,
extended, restated, replaced, or supplemented from time to time.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof)


--------------------------------------------------------------------------------



by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.


“First Lien Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of (a)
Consolidated Funded Debt on such date that is secured by a first priority Lien
on any asset or property of any Credit Party to (b) Consolidated EBITDA for the
four (4) consecutive quarters ending on such date.


“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder.


“Second Amendment” shall mean that certain Second Amendment to Credit Agreement
and First Amendment to Security Agreement, dated as of the Second Amendment
Effective Date by and among the Borrower, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent.


“Second Amendment Effective Date” shall mean April 29, 2015.


“Swap Obligations” shall mean, with respect to any Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.


1.2    Deleted Definitions. The definitions of Deposit Account Control
Agreement, Fee Letter and Securities Account Control Agreement are hereby
deleted from Section 1.1 of the Credit Agreement in their entirety. All
references to the term “Fee Letter” in the Credit Agreement are hereby amended
to refer to the term “Engagement Letter”.


1.3    Amendment to Definition of Applicable Margin. The definition of
Applicable Margin set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Applicable Margin” shall mean the rate per annum set forth below opposite the
applicable level then in effect (based on the Adjusted Leverage Ratio), it being
understood that the Applicable Margin for (a) Revolving Loans that are Alternate
Base Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee”, (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Margin & L/C Fee”,
and (d) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee”:



2



--------------------------------------------------------------------------------



Applicable Margin




Level


Adjusted Leverage Ratio
LIBOR Margin
& L/C Fee


Base Rate Margin


Commitment Fee


I
Greater than 6.00 to 1.00
3.75%
2.75%
0.50%
II
Greater than 5.50 to 1.00 but less than or equal to 6.00 to 1.00
3.50%
2.50%
0.50%
III
Greater than 5.00 to 1.00 but less than or equal to 5.50 to 1.00
3.25%
2.25%
0.375%
IV
Less than or equal to 5.00 to 1.00
3.00%
2.00%
0.375%



The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information (in the
case of the first three fiscal quarters of the Borrower’s fiscal year), the
annual financial information (in the case of the Fourth Quarter) and the
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b)
(each an “Interest Determination Date”). Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date. If the Credit Parties shall fail to provide the financial
information or certifications in accordance with the provisions of Sections
5.1(b) and 5.2(b), the Applicable Margin shall, on the date five (5) Business
Days after the date by which the Credit Parties were so required to provide such
financial information or certifications to the Administrative Agent and the
Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Adjusted Leverage
Ratio. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and Article VII.


1.4    Amendment to Definition of Consolidated EBITDA. Clause (v) contained in
the definition of Consolidated EBITDA set forth in Section 1.1 is hereby amended
and restated in its entirety to read as follows:


(v) other non-cash charges (excluding reserves for future cash charges (other
than occupancy-related costs accrued in connection with store closings)) of the
Credit Parties and their Subsidiaries for such period (including, without
limitation, non-cash expense related to stock option or other equity
compensation plans or grants)

3



--------------------------------------------------------------------------------





1.5    Amendment to Definition of Credit Party Obligations. The definition of
Credit Party Obligations set forth in Section 1.1 is hereby amended by adding
the following sentence to the end of such definition:


In no event shall the Credit Party Obligations include any Excluded Swap
Obligations.


1.6    Amendment to Definition of Default Rate. Clause (c) contained in the
definition of Default Rate set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c) when used with respect to any other fee or amount due hereunder, a rate
equal to the Alternate Base Rate plus the Applicable Margin applicable to
Alternate Base Rate Loans plus 2.00% per annum.


1.7    Amendment to Definition of Intercreditor Agreement. The definition of
Intercreditor Agreement set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of May 30, 2012, as amended on the Second Amendment Effective Date by and
among the Administrative Agent and BNY Mellon, in its capacity as trustee under
the Second Lien Notes Indenture.


1.8    Amendment to Definition of LIBOR. The definition of LIBOR set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
for deposits of Dollars for a term coextensive with the designated Interest
Period which the ICE Benchmark Administration (or any successor administrator of
LIBOR rates) fixes as its LIBOR rate as of 11:00 a.m. (London time) on the day
which is two (2) Business Days prior to the beginning of such Interest Period;
provided, that, if such rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. If for any reason such rate is not
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars in
an amount comparable to the Revolving Loans then requested are being offered to
leading banks at approximately 11:00 A.M. London time, two (2) Business Days
prior to the commencement of the applicable Interest Period for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the Interest Period selected; provided, that, if such rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


1.9    Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Maturity Date” shall mean the date that is the earlier of (i) five years
following the Second Amendment Effective Date and (ii) the date that is six
months prior to the maturity date of the Second Lien Notes; provided, however,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.



4



--------------------------------------------------------------------------------



1.10    Amendment to Definition of Obligations. The definition of Obligations
set forth in Section 1.1 is hereby amended by adding the following sentence to
the end of such definition:


In no event shall the Obligations include any Excluded Swap Obligations.


1.11    Amendment to Definition of Other Designated Expenses. The definition of
Other Designated Expenses set forth in Section 1.1 is hereby amended and
restated in its entirety as follows:


“Other Designated Expenses” shall mean, for any period, (a) consolidated
impairment charges recorded in connection with the application of Financial
Accounting Standard No. 142 “Goodwill and Other Intangibles” and Financial
Accounting Standard No. 144 “Accounting for the Impairment or Disposal of Long
Lived Assets,” or any successor pronouncements, (b) amortization associated with
the excess of purchase price over the value allocated to tangible property or
assets acquired by the Borrower or its consolidated Subsidiaries, (c) any
non-recurring cash fees, charges or other expenses made or incurred in
connection with the credit facilities under this Agreement, the Second Amendment
and the Existing Credit Agreement and the issuance of the Second Lien Notes and
(d) any non-recurring cash fees, charges or other expenses made or incurred in
connection with any Permitted Acquisition .


1.12    Amendment to Definition of Permitted Acquisition. Clause (ii) contained
in the definition of Permitted Acquisition set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a Pro Forma
Basis, (A) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 5.9 and (B) the Adjusted Leverage Ratio shall be
0.25 to 1.00 less than the then applicable level set forth in Section 5.9;
provided, however, the requirement set forth in this clause (B) shall not apply
to any acquisitions consummated at any time after the Adjusted Leverage Ratio
covenant level set forth in Section 5.9(a) has been less than or equal to 6.00
to 1.00 for two consecutive fiscal quarters as evidenced by a certificate of an
Authorized Officer substantially in the form of Exhibit 5.2(b) and delivered
concurrently with the financial statements required to be delivered pursuant to
Section 5.1(b);


1.13    Amendment to Definition of Second Lien Notes. The definition of Second
Lien Notes set forth in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“Second Lien Notes” means those certain notes (together with any Additional
Notes (as defined in the Second Lien Notes Indenture)) issued under the Second
Lien Note Indenture to the holders thereof from time to time.


1.14    Amendment to Definition of Second Lien Notes Indenture. The definition
of Second Lien Notes Indenture set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“Second Lien Notes Indenture” shall mean that certain Note Indenture, dated as
of the Second Amendment Effective Date, by and among the Borrower, the
guarantors from time to time party thereto and BNY Mellon as trustee and as
collateral agent.



5



--------------------------------------------------------------------------------



1.15    Amendment to Definition of Security Documents. The definition of
Security Documents set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Security Documents” shall mean the Security Agreement, the Intercreditor
Agreement, the Mortgage Instruments and all other agreements, documents and
instruments relating to, arising out of, or in any way connected with any of the
foregoing documents or granting to the Administrative Agent, for the benefit of
the Secured Parties, Liens or security interests to secure, inter alia, the
Credit Party Obligations whether now or hereafter executed and/or filed, each as
may be amended from time to time in accordance with the terms hereof, executed
and delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.


1.16    Amendment to Section 1.3. Clause (c) of Section 1.3 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(c)    Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the covenants set forth in Section 5.9 and for purposes
of determining the Applicable Margin, (i) after consummation of any Permitted
Acquisition, (A) Consolidated EBITDAR shall be calculated after giving effect
thereto on a Pro Forma Basis (subject to adjustments mutually and reasonably
acceptable to the Borrower and the Administrative Agent), (B) Consolidated
EBITDA shall be calculated after giving effect thereto on a Pro Forma Basis
(subject to adjustments mutually and reasonably acceptable to the Borrower and
the Administrative Agent), (C) Consolidated Interest Expense shall be calculated
after giving effect thereto (including the effect of any related incurrence of
Indebtedness) on a Pro Forma Basis and (D) Consolidated Rent Expense shall be
calculated after giving effect thereto on a Pro Forma Basis (subject to
adjustments mutually and reasonably acceptable to the Borrower and the
Administrative Agent), (ii) after the consummation of any Permitted Construction
Transaction, (A) Consolidated EBITDAR shall be calculated after giving effect
thereto on a Pro Forma Basis (subject to adjustments mutually and reasonably
acceptable to the Borrower and the Administrative Agent), (B) Consolidated
EBITDA shall be calculated after giving effect thereto on a Pro Forma Basis
(subject to adjustments mutually and reasonably acceptable to the Borrower and
the Administrative Agent), (C) Consolidated Interest Expense shall be calculated
after giving effect thereto (including the effect of any related incurrence of
Indebtedness) on a Pro Forma Basis and (D) Consolidated Rent Expense shall be
calculated after giving effect thereto on a Pro Forma Basis (subject to
adjustments mutually and reasonably acceptable to the Borrower and the
Administrative Agent) and (iii) after any Disposition permitted by Section
6.4(a)(vii) and (viii) in an amount in excess of $2,500,000, (A) Consolidated
EBITDAR shall be calculated after giving effect thereto on a Pro Forma Basis (to
the extent the property or assets subject to such Disposition were owned during
the applicable period of calculation) (subject to adjustments mutually and
reasonably acceptable to the Borrower and the Administrative Agent), (B)
Consolidated EBITDA shall be calculated after giving effect thereto on a Pro
Forma Basis (to the extent the property or assets subject to such Disposition
were owned during the applicable period of calculation) (subject to adjustments
mutually and reasonably acceptable to the Borrower and the Administrative
Agent), (C) Consolidated Interest Expense shall be calculated after giving
effect thereto (including the effect of any related incurrence of Indebtedness)
on a Pro Forma Basis and (D) Consolidated Rent Expense shall be calculated after
giving effect thereto on a Pro Forma Basis (subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent).



6



--------------------------------------------------------------------------------



1.17    Amendment to Section 2.1(a). The reference to “TWENTY MILLION DOLLARS
($20,000,000)” contained in Section 2.1(a) of the Credit Agreement is hereby
amended to read “THIRTY MILLION DOLLARS ($30,000,000). Correspondingly, the
references to “$20,000,000” appearing on the cover page and in the first whereas
clause of the Credit Agreement are hereby amended to read “$30,000,000”.


1.18    Amendment to Section 2.3(a). The reference to “FIFTEEN MILLION DOLLARS
($15,000,000)” contained in Section 2.3(a) of the Credit Agreement is hereby
amended to read “TWENTY MILLION DOLLARS ($20,000,000)”.


1.19    Amendment to Section 2.7(b). The words “after the Cash Collateral
Release Date” appearing in clauses (i), (ii), (iii) and (iv) of Section 2.7(b)
of the Credit Agreement are hereby deleted in their entirety.


1.20    Amendments to Section 2.22. Subclause (xii) contained in clause (b) of
Section 2.22 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(xii) notwithstanding anything to the contrary contained herein, (1) no
Revolving Facility Increase shall be available prior to the delivery of the
financial statements required to be delivered pursuant to Section 5.1(b) for the
Second Quarter 2015 and (2) no more than $5 million of Revolving Facility
Increase shall be available from the period following delivery of the financial
statements for Second Quarter 2015 and prior to the delivery of the financial
statements required to be delivered pursuant to Section 5.1(a) for the fiscal
year ending December 31, 2015.


1.21    Amendments to Section 3.11. Clause (b) contained in Section 3.11 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(b) to finance ongoing working capital and other general corporate purposes of
the Credit Parties and their Subsidiaries, including, without limitation,
capital expenditures (including for remodeling restaurants).


1.22    Amendments to Section 5.7. The reference to “$2,500,000” contained in
Section 5.7(b) of the Credit Agreement is hereby amended to read “$5,000,000”.
The reference to “$5,000,000” contained in Section 5.7(c) of the Credit
Agreement is hereby amended to read “$10,000,000”. The reference to “$5,000,000”
contained in Section 5.7(e) of the Credit Agreement is hereby amended to read
“$10,000,000”.


1.23    Amendments to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


Section 5.9    Financial Covenants.


Beginning with the first fiscal quarter ending on the date immediately following
the Second Amendment Effective Date and for each fiscal quarter thereafter,
comply with the following financial covenants:


(a)    Adjusted Leverage Ratio. The Adjusted Leverage Ratio, calculated as of
the last day of each fiscal quarter occurring during the periods set forth below
shall be less than or equal to the following:



7



--------------------------------------------------------------------------------



Period
Ratio
Second Amendment Effective Date through and including the Fourth Quarter of 2015
7.00 to 1.00
First Quarter of 2016 through and including the Fourth Quarter of 2016
6.75 to 1.00
First Quarter of 2017 through and including the Fourth Quarter of 2017
6.50 to 1.00
First Quarter of 2018 and thereafter
6.00 to 1.00



(b)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, calculated
as of the last day of each fiscal quarter, shall be greater than or equal to (i)
1.25 to 1.00 from the Second Amendment Effective Date through and including the
Fourth Quarter of 2015 and (ii) 1.30 to 1.00 from the First Quarter of 2016 and
thereafter.


(c)    First Lien Leverage Ratio. The First Lien Leverage Ratio, calculated as
of the last day of each fiscal quarter, shall be less than or equal to 0.75 to
1.00.


1.24    Amendments to Section 5.12. Clause (b) contained in Section 5.12 of the
Credit Agreement is hereby amended by adding the following sentence to the end
of such clause:


Notwithstanding the foregoing to the contrary, no Credit Party will be required
to perfect the Administrative Agent’s Lien on any Deposit Account, Securities
Account or Commodity Account pursuant to a control agreement.


1.25    Amendments to Section 5.12. Clause (e) contained in Section 5.12 of the
Credit Agreement is hereby deleted in its entirety.


1.26    Amendments to Section 5.13. Clause (e)(ii) contained in Section 5.13 of
the Credit Agreement is hereby deleted in its entirety.


1.27    Amendments to Section 6.1. Clause (i) contained in Section 6.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(i)Indebtedness under the Second Lien Notes in an aggregate principal amount not
to exceed $200,000,000; and


1.28    Amendments to Section 6.5. Clause (h) contained in Section 6.5 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(h) the construction or development of a new Restaurant; provided, however, that
in each such case, at the time such Credit Party enters into a contract
obligating a Credit Party or any of its Subsidiaries to commence construction or
development of a new Restaurant which obligates any Credit Party to pay greater
than $250,000 in the aggregate (i) no Default or Event of Default shall have
occurred and be continuing or would exist after giving effect to the
construction or development of the new Restaurant, and (ii) after giving effect
to the construction or development of such new Restaurant on a Pro Forma basis
(A) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9 and (B) the Adjusted Leverage Ratio shall be 0.25 to
1.00 less than the then applicable

8



--------------------------------------------------------------------------------



level set forth in Section 5.9; provided, however, the requirement set forth in
this clause (B) shall not apply to any construction or development consummated
at any time after the Adjusted Leverage Ratio covenant level set forth in
Section 5.9(a) has been less than or equal to 6.00 to 1.00 for two consecutive
fiscal quarters as evidenced by a certificate of an Authorized Officer
substantially in the form of Exhibit 5.2(b) and delivered concurrently with the
financial statements required to be delivered pursuant to Section 5.1(b) (each
such construction or development of a new Restaurant permitted pursuant to this
clause (h) shall be referred to in this Agreement as a “Permitted Construction
Transaction”);


1.29    Amendment to Section 6.10(f). Clause (f) contained in Section 6.10 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(f) so long as no Default or Event of Default has occurred and is continuing,
redeem or repurchase the Second Lien Notes (other than pursuant clause (e)
above); provided that after giving effect to such redemption or repurchase, (A)
the Credit Parties’ shall have cash and Cash Equivalents together with Revolving
Availability of not less than $5,000,000, (B) the Adjusted Leverage Ratio of the
Borrower and its Subsidiaries on a Consolidated basis shall be less than 6.00 to
1.00, (C) no Default or Event of Default shall have resulted therefrom and (D)
no Revolving Loans may be used to make such redemption or repurchase.


1.30    Amendment to Section 6.14. Section 6.14 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Section 1.31    Account Control Agreements; Additional Bank Accounts.


Set forth on Schedule 3.16(c) is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Credit Parties
at any bank or other financial institution, or any other account where money is
or may be deposited or maintained with any Person as of the Second Amendment
Effective Date.


1.32    Amendment to Section 7.1. Clauses (d), (g), (k) and (n) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(d)    Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations, the Guaranty, ASC
840-40 lease financing obligations and Hedging Agreements entered into in the
ordinary course of business in order to manage existing or anticipated commodity
price risks) in a principal amount outstanding of at least $10,000,000 for the
Credit Parties and any of their Subsidiaries in the aggregate beyond any
applicable grace period (not to exceed thirty (30) days), if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) any Credit Party or any of its Subsidiaries shall default in the observance
or performance of any other agreement or condition relating to any Indebtedness
(other than the Loans, Reimbursement Obligations, the Guaranty, ASC 840-40 lease
financing obligations and Hedging Agreements entered into in the ordinary course
of business in order to manage existing or anticipated commodity price risks) in
a principal amount outstanding of at least $10,000,000 in the aggregate for the
Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on

9



--------------------------------------------------------------------------------



behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise); or (iii) any Credit Party or any of its
Subsidiaries shall breach or default any Hedging Agreement that is a Bank
Product; or


(e)    Judgment Default. (i) One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $10,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within the earlier of (A) thirty
(30) days from the entry thereof or (B) the expiration of the period during
which an appeal of such judgment or decree is permitted or (ii) any injunction,
temporary restraining order or similar decree shall be issued against a Credit
Party or any of its Subsidiaries that, individually or in the aggregate, could
result in a Material Adverse Effect; or


(f)    Invalidity of Credit Documents. Any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers, priority and privileges purported to
be created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority, perfected Lien on a material portion of the
Collateral (but excluding deposit accounts, securities accounts and commodity
accounts with respect to perfection); or


(g)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any assets of the Credit Parties or any of their Subsidiaries shall occur that
is in excess of $10,000,000 (excluding customary deductible thresholds
established in accordance with historical past practices).


1.33    Amendment to Article X. Sections 10.10 and 10.11 are hereby added to
Article X of the Credit Agreement to read as follows:


Section 1.34    Eligible Contract Participant.


Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article X to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article X becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.


Section 1.35    Keepwell.


Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this Article X becomes effective
with respect to any Swap Obligation, to honor all of the Obligations of such
Guarantor under this Article X in respect of such Swap Obligations (provided,
however, that each

10



--------------------------------------------------------------------------------



Qualified ECP Guarantor shall only be liable under this Section 10.11 for the
maximum amount of such liability that can be hereby incurred without rendering
its undertaking under this Section 10.11, or otherwise under this Article X,
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The undertaking of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
termination of the Commitments and payment in full of all Loans and other Credit
Party Obligations. Each Qualified ECP Guarantor intends that this Section 10.11
constitute, and this Section 10.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Guarantor that would
otherwise not constitute an “eligible contract participant” under the Commodity
Exchange Act.


1.36    Amendment to Schedules and Exhibits. Those certain Schedules and
Exhibits attached as Exhibit A to this Amendment shall replace the corresponding
Schedules and Exhibits to the Credit Agreement. All other Schedules and Exhibits
to the Credit Agreement shall not be modified or otherwise affected.


ARTICLE II
AMENDMENTS TO SECURITY AGREEMENT


2.1    Amendment to Section 3.3. Section 3.3 of the Security Agreement is hereby
amended and restated in its entirety to read as follows:


SECTION 3.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that, other than with
respect to Deposit Accounts, Securities Accounts and Commodity Accounts, all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Administrative Agent in
respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary, duly executed form for filing
in each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens and file all UCC-3 continuation
statements necessary to continue the perfection of the security interest created
by this Agreement. For the avoidance of doubt, the Credit Parties are not
required to cause the Lien of the Administrative Agent on their Deposit
Accounts, Securities Accounts or Commodity Accounts to be perfected pursuant to
a control agreement.


2.2    Amendment to Section 3.4. Clauses (b) and (c) contained in Section 3.4 of
the Security Agreement are hereby amended and restated in their entirety to read
as follows:


i.Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection Certificate. As
of the date hereof, the Administrative Agent has a first priority security
interest in each such Deposit Account. For the avoidance of doubt and
notwithstanding anything to the contrary contained herein, no Credit Party will
be required to deliver control agreements to the Administrative Agent with
respect to any Deposit Account.
ii.Securities Accounts and Commodity Accounts. As of the date hereof, no Pledgor
has any Securities Accounts or Commodity Accounts other than those listed in
Schedule 13 to the Perfection Certificate. As of the date hereof, the
Administrative Agent has a first priority security

11



--------------------------------------------------------------------------------



interest in each such Securities Account and Commodity Account. For the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, no Credit Party will be required to deliver control agreements to the
Administrative Agent with respect to any Securities Account or any Commodity
Account.
2.3    Amendment to Section 3.6. The first sentence of Section 3.6 is hereby
amended and restated in its entirety to read as follows:


Each Pledgor shall take such further actions, and execute and/or deliver to the
Administrative Agent such additional financing statements, amendments,
assignments, agreements, supplements, powers and instruments, as is reasonably
necessary in order to create, perfect, preserve and protect the security
interest in and lien on the Pledged Collateral and the Mortgaged Property as
provided herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in and lien on the Pledged Collateral and Mortgaged Property
or permit the Administrative Agent to exercise and enforce its rights, powers
and remedies hereunder and the other Security Documents with respect to any
Pledged Collateral and Mortgaged Property, including the filing of financing
statements, continuation statements and other documents (including this
Agreement) under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby, in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in and lien on the Pledged
Collateral and Mortgaged Property as provided herein and the other Security
Documents and to preserve the other rights and interests granted to the
Administrative Agent hereunder and the other Security Documents, as against
third parties, with respect to the Pledged Collateral and Mortgaged Property.


2.4    Amendment to Section 4.2. The first sentence of Section 4.2 is hereby
amended and restated in its entirety to read as follows:


SECTION 4.2    Validity of Security Interest. The security interest in and Lien
on the Pledged Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Secured Obligations, and (b)other than with respect to Deposit Accounts,
Securities Accounts and Commodity Accounts and subject to the filings and other
actions described in Schedule 6 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral. The security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times (other than with
respect to Deposit Accounts, Securities Accounts and Commodity Accounts solely
with respect to perfection) constitute a perfected, continuing security interest
therein, prior to all other Liens on the Pledged Collateral except for Permitted
Liens.


2.5    Amendment to Section 4.11. The first sentence of Section 4.11 is hereby
amended and restated in its entirety to read as follows:


SECTION 4.11        No Impairment of the Security Interests. No Pledgor shall
take any action, or knowingly or negligently omit to take any action, which
action or omission might or would

12



--------------------------------------------------------------------------------



have the result of materially impairing the security interest with respect to
the Pledged Collateral or Mortgaged Property (for the avoidance of doubt, (i)
Permitted Liens and (ii) the entry by the Borrower or its Subsidiaries into
Franchise Agreements that provide for the Burger King Rights shall not, in each
case, be deemed to materially impair the security interest). Notwithstanding the
foregoing to the contrary, no Credit Party will be required to perfect the
Administrative Agent’s Lien on any Deposit Account, Securities Account or
Commodity Account.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Second Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Organizational Documents. The Administrative Agent shall have received
(i) a certificate of a secretary or assistant secretary of each Credit Party
certifying that the articles of incorporation, bylaws and/or other
organizational documents (or their equivalent), as applicable, of each Credit
Party that were delivered on the Closing Date (as defined in the Credit
Agreement) or the date on which any Credit Party was joined as a Guarantor
pursuant to the terms of the Credit Agreement, as applicable, or certified
updates as applicable, remain true and correct and in force and effect as of the
Second Amendment Effective Date and (ii) resolutions, incumbency and good
standing certificates (or their equivalent), as applicable, for the Credit
Parties.


(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower
stating that (i) after giving effect to this Amendment, no Default or Event of
Default shall exist, (ii) all governmental and third party consents and all
equity holder and board of directors (or comparable entity management body)
authorizations for each Credit Party as are necessary for the execution and
delivery of the Amendment shall have been obtained and shall be in full force
and effect and (iii) the representations and warranties made by the Credit
Parties in the Credit Agreement and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection with
this Amendment shall (x) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (y) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects as if made on and as of the Second
Amendment Effective Date except for any representation or warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.


(d)    Legal Opinion. The Administrative Agent shall have received customary
legal opinions of counsel for the Credit Parties (including an opinion of the
general counsel of the Borrower) as may be reasonably requested by the
Administrative Agent, in each case dated the Second Amendment Effective Date,
addressed to the Administrative Agent and the Lenders (and their permitted
assigns) and in form and substance acceptable to the Administrative Agent.


(e)    Second Lien Notes. The Borrower shall have received gross proceeds from
the issuance of the Second Lien Notes on the Second Amendment Effective Date of
$200,000,000. The Administrative Agent shall have received (i) a certified copy
of the Second Lien Note Indenture and

13



--------------------------------------------------------------------------------



other related documents (including, without limitation, the Intercreditor
Agreement), each to be in form and substance reasonably satisfactory to the
Administrative Agent and (ii) evidence that all obligations under the existing
second lien notes have been satisfied and discharged in full and all security
interests related thereto have been terminated.


(f)    Financial Statements. The Administrative Agent will have received, in
form and substance reasonably satisfactory to the Administrative Agent, (i)
copies of satisfactory audited consolidated and consolidating financial
statements for the Borrower and its Subsidiaries for the three fiscal years most
recently ended for which financial statements are available and interim
unaudited consolidated and consolidating financial statements for each quarterly
period ended since the last audited financial statements for which financial
statements are available and (ii) projections prepared by management of balance
sheets, income statements and cashflow statements of the Borrower and its
Subsidiaries (excluding the Excluded Subsidiaries), which will be quarterly
through the fourth quarter of 2015 and annually thereafter for the term of the
Credit Agreement.


(g)    Financial Covenants. The Administrative Agent shall have received
evidence that as of the Second Amendment Effective Date (i) Consolidated EBITDA
is not less than $42,400,000 and (ii) the Adjusted Leverage Ratio is not greater
than 6.75 to 1.00, in each case, calculated on a Pro Forma Basis (including
adjustments reasonably acceptable to the Administrative Agent) after giving
effect to the transactions contemplated to occur on the Second Amendment
Effective Date, for the twelve-month period ending as of March 31, 2015, such
calculations to be reasonably satisfactory to the Administrative Agent.


(h)    Fees and Expenses.


(i)    The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers this Amendment (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”), an
amendment fee in an amount equal to 25 basis points on the aggregate Revolving
Commitments of such Consenting Lender (after giving effect to this Amendment);
and


(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(i)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE IV
MISCELLANEOUS


4.1    Amended Terms. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.



14



--------------------------------------------------------------------------------



4.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Credit Agreement and the Security Documents and
prior to all Liens other than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


4.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


4.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


4.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


4.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


4.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

15



--------------------------------------------------------------------------------





4.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


4.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


4.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


4.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:    CARROLS RESTAURANT GROUP, INC.,
a Delaware corporation




By:/s/ William E. Myers    
Name: William E. Myers
Title: VP, Secretary & General Counsel




GUARANTORS:    CARROLS CORPORATION,
a Delaware corporation




By:/s/ William E. Myers    
Name: William E. Myers
Title: VP, Secretary & General Counsel




CARROLS LLC,
a Delaware limited liability company




By:/s/ William E. Myers    
Name: William E. Myers
Title: VP, Secretary & General Counsel







16



--------------------------------------------------------------------------------

CARROLS RESTAURANT GROUP, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO SECURITY AGREEMENT



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent




By:/s/ Stephen A. Leon                    
Name: Stephen A. Leon
Title: Managing Director




--------------------------------------------------------------------------------

CARROLS RESTAURANT GROUP, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO SECURITY AGREEMENT



LENDERS:
Cooperative Centrale

Raiffeisenboerenleenbank B. A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as a Lender




By:/s/ Michael T. Harder    
Name: Michael T. Harder
Title: Executive Director




By:/s/ Van Brandenburg    
Name: Van Brandenburg
Title: Executive Director




